Citation Nr: 0942434	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-10 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from February 1950 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have tinnitus that is related to his 
military service.


CONCLUSION OF LAW

The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2007, before the AOJ's initial adjudication of the claim.  

Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notification included the criteria for 
assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO also provided a statement of the case (SOC) 
reporting the results of its reviews of the issue on appeal 
and the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured an examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

A VA opinion with respect to the issue on appeal was obtained 
in January 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the January 2008 VA 
opinion obtained in this case was sufficient, as it was 
predicated on a full reading of the VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, the statements of the appellant, and 
provides an explanation for the opinion stated.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran contends that he has had chronic tinnitus since 
his discharge from service.  His STRs show no complaint of, 
or treatment for, tinnitus.  He is service-connected for 
hearing loss; accordingly, acoustic trauma is conceded.

Of record are numerous VA treatment records dated from April 
2002 to October 2004.  None of them show any complaint of 
tinnitus.  At a VA examination for his hearing loss in August 
2004, the Veteran specifically denied tinnitus.  A subsequent 
VA examination for his hearing loss in April 2005 did not 
reveal any complaint of tinnitus.  

A letter from R.W., M.D. dated in March 2006 reveals that the 
Veteran suffered from tinnitus.

The Veteran was afforded a VA examination in January 2008.  
His claims file was reviewed.  He reported that his tinnitus 
had been present for many years; he suspected that it was 
present in 1955.  No specifics regarding any circumstances of 
onset were provided.  The examiner opined that the Veteran's 
tinnitus was less likely than not related to his military 
noise exposure in the 1950s.  The rationale was that there 
was no mention or complaint of any tinnitus throughout the 
STRs or the VA medical records, including previous VA 
examinations.  The examiner also noted that the earliest 
complaint was in 2006.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Here, there is evidence of a current disability.  
Additionally, as noted above, acoustic trauma is conceded.  
However, a nexus between the Veteran's current tinnitus and 
his in-service acoustic trauma is still needed.  Here, the 
only medical opinion of record, that of the January 2008 VA 
examiner, indicates that the Veteran's tinnitus is not 
related to his military service.  The examiner provided a 
thorough rationale based on a review of the Veteran's claims 
file.  There is absent from the record competent medical 
evidence linking any current tinnitus to the Veteran's 
service.  No medical professional provides findings or 
opinions to that effect, and neither the Veteran nor his 
representative has presented or alluded to the existence of 
any such medical evidence or opinion.  There is simply a lack 
of any medical evidence demonstrating that his current 
tinnitus is related to military service.  

The VA audiologist's opinion is supported by the absence of 
any documented tinnitus for many years after service.  His 
STRs were silent for complaints of tinnitus.  Here, no 
tinnitus is documented until March 2006.  There is no 
indication that the Veteran complained of, or sought 
treatment for, tinnitus prior to that time.  In this regard, 
the Board finds it probative that the Veteran did not mention 
tinnitus when he initially filed for service connection for 
hearing loss, he specifically denied tinnitus at an August 
2004 VA audiological examination, and he did not complain of 
tinnitus at an April 2005 VA audiological examination.  The 
Court has indicated that normal medical findings at the time 
of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board where it found that veteran failed to account for the 
lengthy time period after service for which there was no 
clinical documentation of low back condition); see also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  Thus, the lack of any objective evidence of 
continuing auditory complaints, symptoms, or findings for 
more than 50 years between the period of service and his 
claim for service connection is itself evidence which tends 
to show that this disability did not have its onset in 
service or for many years thereafter.  

The Board acknowledges the Veteran's contention that he began 
experiencing tinnitus since his discharge from service.  The 
Veteran is competent to testify about the onset of his 
tinnitus.  Competent testimony is limited to that which the 
witness has actually observed, and is within the realm of his 
personal knowledge; such knowledge comes to a witness through 
use of his senses, that which is heard, felt, seen, smelled 
or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Nevertheless, the Board finds that the preponderance of the 
evidence outweighs the Veteran's contention that he first 
experienced tinnitus since his discharge from service.  As 
noted above, the medical evidence of record is absent for any 
mention of tinnitus until March 2006.  Also, as noted above, 
the Board is persuaded by the Veteran's denial of tinnitus at 
a VA examination in 2004, and his failure to complain of 
tinnitus at a 2005 VA examination.  The absence of documented 
complaints of tinnitus, and his specific denial of tinnitus 
in 2004, contradicts his later assertions that he has had 
tinnitus since discharge from service.  He has provided no 
explanation for this contradiction.  In this case, due to the 
Veteran's inconsistencies in reporting his tinnitus, and for 
the reasons set forth above, service connection must be 
denied.

The Board acknowledges the Veteran's belief that he has 
tinnitus related to his military service.  However, there is 
no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to etiology 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2009).  Consequently, the 
Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have 
tinnitus that is traceable to disease or injury incurred in 
or aggravated during active military service.


ORDER

Entitlement to service connection for is denied.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


